The Honourable Ken Krawetz Deputy Premier Minister of Finance SASKATCHEWANBUDGET UPDATE 12-13 KEEPING THE SASKATCHEWAN ADVANTAGE 3RD QUARTER FINANCIALREPORT 3rd Quarter FinancialReport Government of Saskatchewan February15, 2013 3rd Quarter Financial Report General Revenue Fund Update INTRODUCTION Saskatchewan’s economy performed well in 2012, based on the strength of a variety of economic indicators. Private and public investment (PPI) is expected to have reached a record $20.2billion in 2012, a 4.2% increase over 2011. Saskatchewan’s population is now at an all-time high of 1,086,564. Saskatchewan ranks first in the nation for 2012 growth in: ● non-residential investment– up 18.7%; ● new housing starts – up 41.8%; and, ● investment in new housing construction – up 33.4%. Saskatchewan ranks second in the nation for 2012 growth in: ● international exports – up 6.4%; ● manufacturing shipments – up 12.0%; ● retail sales – up 7.2%; ● average weekly earnings – up 4.8%; ● value of building permits – up 18.0%; and, ● new motor vehicle sales – up 11.7%. Saskatchewan created over 11,000 more jobs in 2012. This economic strength is also demonstrated by the fact that an almost $563 million deterioration in resource revenue, relative to the 2012-13 Budget, has been largely offset by an almost $361million net increase in tax revenue and a $78 million increase in other own-source revenue. Expense is up about $190 million from budget, largely in areas driven by utilization or weather factors, including increases of: ● $110 million for the Provincial Disaster Assistance Program; ● $51 million for Teachers’ Pensions and Benefits; ● $47 million for AgriStability, AgriInvest and Crop Insurance; ● $10 million for snow removal and ice control on provincial highways; ● $10 million for increased use of the Research and Development Tax Credit in the 2011 tax year; 3rd Quarter Financial Report 2012-13| GRF Update 1 ● $7 million for increased usage of court services, corrections and prosecutions; and, ● $4 million for increased usage of the Graduate Retention Program. The expense savings identified at mid-year continue to hold. These spending increases have been offset by an increased dividend from the Crown Investments Corporation of Saskatchewan (CIC). At budget, it was expected that the Crowns would generate 2012 net income of $346.5 million and that CIC would provide a dividend to the GRF that was equal to about 90 per cent of this net income, excluding the net income of SaskPower. In 2012, CIC Crowns, excluding SaskPower, generated net income of about $135 million more than expected at budget time. About 90 per cent of this increase – that is, $120 million – will be provided to the General Revenue Fund. 2 3rd Quarter Financial Report 2012-13| GRF Update FINANCIAL OVERVIEW The 2012-13 third quarter report shows: ● revenue is up $104.2 million or 0.9per cent from budget; and, ● expense is up $190.4 million or 1.7per cent from budget. The resulting pre-transfer surplus is $8.8million, down $86.2 million from budget. The budgeted Growth and Financial Security Fund (GFSF) transfer to the GRF is increased by $93.1 million. The GFSF balance is forecast to be $662.7million at the end of 2012-13. Government general public debt is forecast to be $3.8 billion at the end of 2012-13, unchanged from the end of 2011-12. Crown corporation public debt is forecast to be $5.4 billion at the end of 2012-13.This is an increase of $950.0million from 2011-12. The increase is primarily due to borrowing requirements at SaskPower. 2012-13 GRF Financial Overview Budget Mid-Year 3rd Quarter Change from Estimate Projection Forecast Budget Mid-Year (millions of dollars) Revenue Expense Pre-Transfer Surplus ) ) Transfer to GFSF ) ) ) Transfer from GFSF - - Net Transfer from (to) GFSF ) GRF Surplus ) GFSF Opening Balance * ) - Net Transfer from (to) GRF ) GFSF Balance ) ) Government Debt ** - - * Mid-Year Projection and 3rd Quarter Forecast of 2012-13 opening balance incorporate 2011-12 actual transfers to the GFSF and reflect actual 2012-13 opening balance of $708.3M. ** Budget Estimate figure has been adjusted to the 2011-12 year-end actual level. 3rd Quarter Financial Report 2012-13| GRF Update 3 REVENUE UPDATE The 2012-13 Budget estimated GRF revenue at $11,290.9 million. At mid-year, GRF revenue was projected at $11,239.9 million, a decrease of $51.0million from budget, largely as a result of lower non-renewable resource revenue. At third quarter, GRF revenue is forecast to increase by $155.2 million from mid-year despite further weakness in non-renewable resources. In total, GRF revenue is projected to be $11,395.1 million, an increase of $104.2million (0.9 per cent) from the budget estimate. Revenue Reconciliation (millions of dollars) Budget Estimate $ Mid-Year Total Change - 51.0 Mid-Year Projection 3rd Quarter Changes Individual Income Tax + 146.3 CIC Dividend + 120.0 Resource Surcharge + 25.0 Other Federal Transfers + 13.2 Oil - 113.6 Potash - 68.0 Other net changes + 32.3 3rd Quarter Total Change + 155.2 Total Change Budget to 3rd Quarter + 104.2 3rd Quarter Forecast $ Significant changes since the Mid-Year Report have occurred in the following areas. Taxation revenue is forecast to increase $149.3 million from the mid-year projection. Individual Income Tax is forecast to increase $146.3 million from mid-year, for a total increase of $314.0 million from budget.The increase this year is due to stronger-than-anticipated tax assessments for the 2011 taxation year and higher estimated personal income levels in 2012 and 2013. Non-renewable resource revenue is forecast to decrease $157.7 million from the mid-year projection. Crown land sales revenue is $4.2 million lower than mid-year, reflecting results from the final two sales of the year. Oil revenue is forecast to decrease $113.6million from mid-year largely due to a lower well-head price forecast resulting from lower West Texas Intermediate (WTI) oil prices and a wider light-heavy differential. At third quarter, the average 2012-13 WTI oil price is forecast at US$91.76 per barrel, down from the mid-year projection of US$93.27 per barrel.The light-heavy differential has increased from 17.8 per cent at mid-year to 20.4 per cent at third quarter.As a result, well-head prices are now forecast to average $69.29 per barrel in 2012-13, down from the projection of $72.63 per barrel at mid-year. 4 3rd Quarter Financial Report 2012-13| GRF Update 2012-13 Fiscal Year Key Resource Forecast Assumptions Budget 1st Quarter Mid-Year 3rd Quarter Estimate Forecast Projection Forecast WTI Oil Price (US$ per barrel) Well-head Oil Price (C$ per barrel) Oil Production (millions of barrels) Total Oil Revenue ($Millions) Potash Price (mine netback, US$ per KCl tonne) Potash Price (mine netback, C$ per K2O tonne) Potash Sales (million K2O tonnes) Total Potash Revenue ($Millions) Canadian Dollar (US cents) Potash revenue is forecast to decrease by $68.0 million from mid-year primarily due to lower average prices and sales.On a fiscal-year basis, potash prices are forecast to average US$425 per KCl tonne (C$699 per K2O tonne), down from the mid-year projection of US$443 (C$722). Resource Surcharge revenue is forecast to increase $25.0 million from mid-year due to prior-year reconciliation payments from resource corporations. Transfers from Crown Entities are forecast to increase by $145.4 million. The increase is largely due to an unbudgeted $120.0 million dividend from Crown Investments Corporation of Saskatchewan. Transfers from the Government of Canada are forecast to increase by $13.2million due to an increase in other federal transfers, primarily anticipated federal contributions for flood related expenditures. 3rd Quarter Financial Report 2012-13| GRF Update 5 EXPENSE UPDATE The 2012-13 Budget estimated GRF expense at $11,195.9 million. At mid-year, GRF expense was projected to increase $31.6 million, largely as a result of increases for the Provincial Disaster Assistance Program (PDAP), gaming agreement payments and funding for the City of Regina for the replacement of Mosaic Stadium.These increases were partially offset by expense management savings. Expenses continue to be managed tightly and savings identified at mid-year continue to hold. ExpenseReconciliation (millions of dollars) Budget Estimate $ Mid-Year Total Change +31.6 Mid-Year Projection 3rd Quarter Changes Education - Teachers' Pensions and Benefits + 50.6 Agriculture + 47.6 Government Relations + 35.5 Highways and Infrastructure + 10.0 Finance +9.9 Justice + 6.7 Advanced Education + 4.2 Other net changes -5.7 3rd Quarter Total Change + 158.8 Total Change Budget to 3rd Quarter + 190.4 3rd Quarter Forecast $ However, an additional $158.8 million in expense is forecast at third quarter, largely as a result of utilization pressures and weather-related costs that are beyond the direct control of government. In total, GRF expense is forecast to be $11,386.3 million in 2012-13, an increase of $190.4 million (1.7 per cent) from budget. Significant changes since the Mid-Year Report have occurred in the following areas. ● Education – Teachers’ Pensions and Benefits is up $50.6 million from mid-year due to higher requirements for the Teachers’ Superannuation Plan and the Saskatchewan Teachers’ Retirement Plan. ● Agriculture is up $47.6 million from mid-year as a result of higher contributions to the AgriStability, AgriInvest and Crop Insurance programs. ● Government Relations is up $35.5million from mid-year primarily due to further claims under the Provincial Disaster Assistance Program and higher gaming agreement payments related to increased casino profits in 2012-13. ● Highways and Infrastructure is up $10.0 million from mid-year due to higher-than-budgeted winter road maintenance costs. ● Finance is up $9.9 million from mid-year, primarily due to higher-than- 6 3rd Quarter Financial Report 2012-13| GRF Update budgeted Research and Development Tax Credit costs for the 2011 tax year. ● Justice is up $6.7 million from mid-year, primarily due to increased demand for court services, government legal services and prosecution, as well as higher-than-expected inmate and probationary costs. ● Advanced Education is up $4.2million from mid-year as a result of higher-than-expected uptake in the Graduate Retention Program. 3rd Quarter Financial Report 2012-13| GRF Update 7 DEBT UPDATE The GRF borrows for government and Crown corporations.Public debt is composed of gross debt less sinking funds. Government general public debt at March 31, 2013 is currently forecast to be $3.8 billion, unchanged from March31,2012. Crown corporations are responsible for the principal and interest payments on their debt.Crown corporation debt is incurred in the normal course of business, primarily for investment in infrastructure and business development initiatives which provide revenue streams to service the debt. Crown corporation debt is divided into two components: Crown corporation general debt and Government business enterprise (GBE) specific debt. Crown corporation general public debt is projected to be $663.9 million, an increase of $107.1 million from March 31, 2012 and an increase of $5.7 million from mid-year.GBE specific public debt is forecast to be $4.7 billion, an increase of $842.9 million from March 31, 2012 and an increase of $18.6 million from mid-year. Taken together, Crown corporation public debt is currently projected to be $5.4billion, an increase of $950.0 million from March 31, 2012, and an increase of $24.3 million from mid-year.The increases are primarily due to borrowing requirements at SaskPower. GRF Debt 2012-13 2011-12 Mid-Year 3rd Quarter Change from Debt as at March 31 Actual Projection Forecast 2011-12 Mid-Year (millions of dollars) GRF Government General Public Debt - - GRF Crown Corporation Public Debt Crown Corporation General Government Business Enterprise Specific GRF Crown Corporation Public Debt GRF Public Debt Guaranteed Debt ) 8 3rd Quarter Financial Report 2012-13| GRF Update GENERAL REVENUE FUND FINANCIAL TABLES Schedule of Revenue Schedule of Expense Schedule of Debt 3rd Quarter Financial Report 2012-13| GRF Update 9 2012-13 Third Quarter Financial Report Province of Saskatchewan General Revenue Fund Schedule of Revenue Budget Mid-Year 3rd Quarter Change from Estimate Projection Forecast Budget Mid-Year (thousands of dollars) Corporation Income - Fuel - - Individual Income Provincial Sales - - Tobacco Other - Taxes Crown Land Sales ) ) Natural Gas ) - Oil ) ) Potash ) ) Resource Surcharge Other Non-Renewable Resources ) ) Crown Investments Corporation of Saskatchewan - Special Dividend - - Saskatchewan Liquor and Gaming Authority Other Enterprises and Funds Transfers from Crown Entities Fines, Forfeits and Penalties - Interest, Premium, Discount and Exchange ) Motor Vehicle Fees Other Licences and Permits Sales, Services and Service Fees Transfers from Other Governments Other - - Other Revenue Own-Source Revenue ) Canada Health Transfer - Canada Social Transfer - - Other Transfers from the Government of Canada Revenue 10 3rd Quarter Financial Report 2012-13| GRF Update 2012-13 Third Quarter Financial Report Province of Saskatchewan General Revenue Fund Schedule of Expense * Budget Mid-Year 3rd Quarter Change from Estimate Projection Forecast Budget Mid-Year (thousands of dollars) Ministries and Agencies Advanced Education Agriculture Central Services ) - Economy ) Education ) - Teachers' Pensions and Benefits Enterprise Saskatchewan ) - Environment ) ) Executive Council ) - Finance - Public Service Pensions and Benefits Finance Debt Servicing ) ) Government Relations Health ) - Highways and Infrastructure Innovation Saskatchewan - - Justice Labour Relations and Workplace Safety - Parks, Culture and Sport - Public Service Commission ) - Saskatchewan Research Council - - SaskBuilds Corporation - - Social Services ) - Legislative Assembly and its Officers Chief Electoral Officer - - Advocate for Children and Youth 22 22 Conflict of Interest Commissioner - - Information and Privacy Commissioner - - Legislative Assembly ) ) Ombudsman - - Provincial Auditor (2
